DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because 
the claimed invention is directed to an abstract idea without significantly more. Beginning with claim 1, a 35 USC 101 analysis is made:
Step 1: Is the claim drawn to a process, machine, manufacture or composition of matter?
Yes. For a step 1 analysis, the claim is drawn to one of the four statutory categories, “a process” or method for the instant application. 
Step 2A, prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes. For a step 2A, prong 1 analysis, Claim 1 is drawn to an abstract idea in the form a mathematical process,  i.e.” under the its broadest reasonable interpretation, the claim language encompasses the performance of abstract idea by mental process of calculating a value of core loss of the magnetic part by multiplying the 
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? Moving to a step 2A, prong 2 analysis of claim 1, there are additional elements beyond the mathematical process, i.e. “presenting the calculated value of core loss to a user to enable the user to determine if the magnetic part has a low core loss value under an actual use condition”. Displaying the calculated value of core loss to a user is an example of post –solution activity is an element that is not integrated into the claim as a whole. See MPEP 2106.05 (g). When an evaluation of whether limitation describing the additional element for claim 1 as set forth above is describing the performance of insignificant extra-solution activity. 
Analysis of the claim can now move to Step 2B: Does the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception (mathematical calculations). The recitation “presenting the calculated value of core loss to a user to enable the user to determine if the magnetic part has a low core loss value under an actual use condition” under the broadest reasonable interpretation, the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art, this action of displaying is recited so generically (no details whatsoever are provided other than as disclosed in the specification paragraph “[0041] The core loss calculation device 1 includes the communication I/F 20 for transmitting and receiving data to and 
 	Presenting is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. The devices, which allows for the presentation of data, is also well known. This limitation therefore remains insignificant extra-solution activity even upon reconsideration. Thus, this limitation does not amount to significantly more No, there are no additional elements that amount to significantly more than the abstract idea itself. When viewed in combination, this additional element does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. Therefore, claim 1 is not patent eligible.

Dependent claims 2 and 4-11 are also rejected under 35 U.S.C. 101 because 
the claimed invention is directed to an abstract idea without significantly more, the same conclusion made for claim 1 above. These claims provide nothing more than details of the mathematical calculations and provide no additional elements beyond the mathematical calculations themselves that would integrate the judicial into a practical Claims 2 and 4-11 are not patent eligible.

Dependent claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is also directed to abstract idea in the form of mathematical calculations without significantly more. 
 	Moving to a step 2A, prong 2 analysis of claim 3, there is an additional element beyond the mathematical calculations, i.e. “measuring the core loss of the magnetic part having no superimposed direct current flowing therein; and measuring the core loss of the magnetic part having the superimposed direct current flowing therein, for each of a plurality of superimposed direct current values.” See MPEP 2106.05 (g). When an evaluation of whether limitation describing the additional element for claim 3 as set forth above is describing the performance of insignificant extra-solution activity, it is determined that “Yes” this additional element represents mere data gathering (measuring the core loss of the magnetic part) that is necessary for use of the recited judicial exception (mathematical calculations), measuring the core loss of the magnetic part is used in limitation calculation method and is recited at a high level of generality. 
Analysis of the claim can now move to Step 2B: Does the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception (mathematical calculations). The recitation of measuring the core loss of the magnetic part under different conditions under the broadest reasonable interpretation, the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the 
When viewed in combination, this additional element does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception, and thus claim 3 is not patent eligible.

Claim 12 is rejected under 35 U.S.C. 101 because 
the claimed invention is also directed to an abstract idea without significantly more.
Step 1: Is the claim drawn to a process, machine, manufacture or composition of matter?
Yes. For a step 1 analysis, the claim is drawn to one of the four statutory categories, “a process” or method for the instant application. 
Step 2A, prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes. For a step 2A, prong 1 analysis, claim 12 is drawn to an abstract idea in the form a mathematical process,  i.e.” under the its broadest reasonable interpretation, the claim language encompasses the performance of abstract idea by mental process of calculating a value of core loss of the magnetic part by multiplying the core loss 
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? Moving to a step 2A, prong 2 analysis, there are an additional elements beyond the mathematical calculations, i.e. “a calculation device comprising one or more computer processors, wherein the one or more computer processors execute computer-readable instructions and present the calculated value of core loss to a user to enable the user to determine if the magnetic part has a low core loss value under an actual use condition”. However, merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea does not serve to integrate a judicial exception into a practical application (MPEP 2106.04(d).I). 
Displaying the calculated value of core loss to a user is an example of post –solution activity is an element that is not integrated into the claim as a whole. See MPEP 2106.05 (g). When an evaluation of whether limitation describing the additional element for claim 12 as set forth above is describing the performance of insignificant extra-solution activity. 
Analysis of the claim can now move to Step 2B (MPEP 2106.05.I.A): Does the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception (mathematical calculations). Yes, “a 
 The recitation “presenting the calculated value of core loss to a user to enable the user to determine if the magnetic part has a low core loss value under an actual use condition” under the broadest reasonable interpretation, the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art, this action of displaying is recited so generically (no details whatsoever are provided other than as disclosed in the 
The devices, which allows the presentation of the calculated result of the core loss to the user, is also well known. This limitation therefore remains insignificant extra-solution activity even upon reconsideration. Thus, these limitations do not amount to significantly more No, there are no additional elements that amount to significantly more than the abstract idea itself. When viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. Therefore, claim 12 is not patent eligible.
Response to Arguments
Applicant's arguments filed June 14, 2021 have been fully considered but they are not persuasive. Claim 1 recites “A calculation method comprising: calculating core loss characteristics of a magnetic part having no superimposed direct current flowing therein, the magnetic part being made of one or more magnetic materials; calculating a value of core loss of the magnetic part by multiplying the core loss characteristics by a rate of change of the core loss of the magnetic part caused by a superimposed direct current; and presenting the calculated value of core loss to a user to enable the user to determine if the magnetic part has a low core loss value under an actual use condition” 
Under the its broadest reasonable interpretation, the claim language the “A calculation method” is used in the preamble of the claim, the claim then states 
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? Moving to a step 2A, prong 2 analysis of claim 1, there are additional elements beyond the mathematical process, i.e. “presenting the calculated value of core loss to a user to enable the user to determine if the magnetic part has a low core loss value under an actual use condition”. Displaying the calculated value of core loss to a user is an example of post –solution activity is an element that is not integrated into the claim as a whole. See MPEP 2106.05 (g). When an evaluation of whether limitation describing the additional element for claim 1 as set forth above is describing the performance of insignificant extra-solution activity. 
Analysis of the claim can now move to Step 2B: Does the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception (mathematical calculations). The recitation “presenting the calculated value of core loss to a user to enable the user to determine if the magnetic part has a low core loss value under an actual use condition” displaying the calculated value of core loss to a user that is recited at a high level of generality, and, as disclosed in the specification paragraph “[0041] The core loss calculation device 1 includes the communication I/F 20 for transmitting and receiving data to and from other devices via the network 40…”. The devices, which allows the presentation of the calculated result of the core loss to the user, is also well known. This limitation therefore remains 
When viewed in combination, this additional element does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.
On pages 9-10 of applicants remarks “…recitations in claim 3 are not insignificant because, as noted above, such features are utilized in order to calculate a value of core loss in accordance with actual use conditions of the magnetic part while taking into account the effect on the core loss of the superimposed direct current flowing in the magnetic part to thus provide more efficient fabrication of prototype circuits and more efficient circuit design. Accordingly, the claimed features are integrated into a practical application…” The examiner respectfully disagrees; the claim does not recite steps measuring the core loss of the magnetic part under varied conditions. Since the claim is written in this manner, the recitation of measuring the core loss of the magnetic part under different conditions is mere data gathering that is recited at a high level of generality, and, as disclosed in the specification, is also well known. This limitation therefore remains insignificant extra-solution activity even upon reconsideration. Thus, this limitation does not amount to significantly more No, there are no additional elements that amount to significantly more than the abstract idea itself. When viewed in combination, this additional element does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception

Displaying the calculated value of core loss to a user is an example of post –solution activity is an element that is not integrated into the claim as a whole. See MPEP 2106.05 (g). When an evaluation of whether limitation describing the additional element for claim 12 as set forth above is describing the performance of insignificant extra-solution activity. 
Analysis of the claim can now move to Step 2B (MPEP 2106.05.I.A): Does the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception (mathematical calculations). For the same reason, the recitation that the abstract idea is performed using a computer processor does not amount to significantly more under step 2B does the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception (mathematical calculations).
 
Displaying the calculated value of core loss to a user that is recited at a high level of generality, and, as disclosed in the specification paragraph “[0041] The core loss calculation device 1 includes the communication I/F 20 for transmitting and receiving data to and from other devices via the network 40…” The devices, which allows the presentation of the calculated result of the core loss to the user, is also well known. This limitation therefore remains insignificant extra-solution activity even upon reconsideration. Thus, these limitations do not amount to significantly more No, there are no additional elements that amount to significantly more than the abstract idea itself. When viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.
Finally, claims directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to .



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY G MCDONNOUGH/           Examiner, Art Unit 2866               

/HUY Q PHAN/           Supervisory Patent Examiner, Art Unit 2867